Citation Nr: 0423410	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C. 
§ 1151 for disability of the left shoulder due to pacemaker 
surgery performed by VA.

2.  Entitlement to compensation benefits under 38 U.S.C. 
§ 1151 for a scar due to pacemaker surgery performed by VA.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the RO.

The RO has heretofore characterized one of the issues on 
appeal (Issue #1, above) as entitlement to compensation 
benefits under 38 U.S.C. § 1151 for "complications" of 
pacemaker surgery performed by VA.  However, during a hearing 
held at the RO in May 2003, the veteran clarified that the 
"complication" he was seeking benefits for was a disability 
of the left shoulder.  Accordingly, and for purposes of 
clarity, the Board has re-characterized the issue as set 
forth above, on the title page of this preliminary order.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The current version of 38 U.S.C.A. § 1151 (applicable to 
claims received by VA on or after October 1, 1997; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) 
provides, in pertinent part, that a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  Compensation is awarded 
under § 1151 in the same manner as if the additional 
disability were service connected.  Id.

In the present case, the record shows that the veteran had a 
pacemaker surgically implanted by VA on June 14, 2000.  He 
developed an infection, and VA removed the pacemaker on June 
26, 2000.  He now maintains that he is entitled to VA 
compensation benefits under 38 U.S.C.A. § 1151 as a result of 
these procedures.  He appears to be arguing, in essence, that 
the problems with his heart in June 2000 were brought on by 
medication, and that he did not need a pacemaker.  He also 
contends that the surgeries were performed negligently, so as 
to result in infection and subsequent additional disability.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the veteran's case, the record shows that the RO has 
obtained extensive medical records pertaining to the VA 
surgeries here in question.  However, it does not appear that 
the patient consent forms from those surgeries have been 
procured.  This needs to be accomplished.  It also appears 
from the record that the veteran had pacemaker surgery at St. 
Dominic's Hospital in February 2002.  The Board finds that it 
would be helpful to obtain the records from St. Dominic's, 
inasmuch as they may provide additional insight into the 
progress of the veteran's condition since the time of the VA 
surgeries here at issue.  The Board also finds-as the 
veteran's representative has argued-that it would be helpful 
to have the veteran examined for purposes of obtaining a more 
detailed medical opinion and additional information as to the 
current status of his claimed residuals.  The veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of his 
claim(s).  38 C.F.R. §§ 3.158, 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  Efforts should be undertaken to obtain 
the patient consent forms from the June 14, 
2000 pacemaker placement surgery performed at 
the VA Medical Center (VAMC) in Jackson, 
Mississippi, and the June 26, 2000 pacemaker 
removal surgery performed at the VAMC in 
Birmingham, Alabama, following the procedures 
set out at 38 C.F.R. § 3.159 (2003).  The 
evidence obtained should be associated with 
the claims file.

2.  After obtaining an appropriate release, 
efforts should be undertaken to obtain the 
records of the veteran's pacemaker placement 
surgery performed at St. Dominic's Hospital 
in February 2002, following the procedures 
set forth at 38 C.F.R. § 3.159 (2003).  The 
evidence obtained should be associated with 
the claims file.

3.  The veteran should be asked to identify 
any other private health care providers who 
may possess evidence relevant to his claims.  
He should also be asked to identify any VA 
facilities where he has received additional, 
relevant treatment since June 2002.  If the 
veteran provides adequate identifying 
information, and appropriate releases, where 
necessary, the RO should make efforts to 
obtain the evidence identified, following the 
procedures set forth at 38 C.F.R. § 3.159 
(2003).  The evidence obtained should be 
associated with the claims file.

4.  The veteran should be asked to provide 
any additional, relevant evidence in his 
possession that pertains to the claims here 
on appeal.  The evidence submitted, if any, 
should be associated with the claims file.

5.  After the foregoing development has been 
completed, the veteran should be scheduled 
for an examination by a cardiologist.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the report of the examination 
that the claims file has been reviewed.  The 
examiner should provide a full description of 
any disability affecting the veteran's left 
shoulder, to include any impairment 
occasioned by surgical scarring (such as 
pain, tenderness, limitation of function, 
etc.), and should offer an opinion as to each 
of the following questions:

a.  Was it careless, negligent, erroneous, 
unreasonable, or otherwise faulty for VA to 
have concluded in June 2000 that the veteran 
needed a pacemaker?  That is to say, when VA 
concluded in June 2000 that the veteran 
needed a pacemaker, did it fail to exercise 
the degree of care that would be expected of 
a reasonable health care provider?  Please 
comment on the significance, if any, of a 
July 6, 2000 treatment note of record, 
authored by a VA resident after removal of 
the pacemaker, to the effect that the veteran 
"clearly" was not dependent on the 
pacemaker and "has done fine for the last 
week [without] one".  Please also comment on 
the significance, if any, of the fact that, 
after removal of the first pacemaker in June 
2000, the veteran was apparently able to 
manage without a pacemaker until February 
2002.

b.  If it was reasonable for VA to have 
concluded in June 2000 that the veteran 
needed a pacemaker, is it at least as likely 
as not (i.e., is it 50 percent or more 
probable) that the necessity for a pacemaker 
was brought on by carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA 
in the management of the veteran's 
medications?  Please comment on the 
significance, if any, of an entry in a VA 
hospital discharge summary of record, 
dictated on February 29, 2000, indicating 
that the veteran's medications were adjusted 
after it was noted that he had significant 
diastolic and systolic dysfunction "which 
were not being treated appropriately" and 
"which did not have appropriate medical 
management".  Please also comment on the 
significance, if any, of a June 10, 2000 VA 
medical report of record indicating that the 
veteran was at that time found to have 
"[s]ymptomatic bradycardia poss due to mult 
AV node blocking drugs".

c.  Is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
veteran developed additional disability of 
the left shoulder-to include a disabling 
scar and/or a chronic or permanent worsening 
of pre-existing muscle, joint, or other 
disability of that region-as a result of the 
pacemaker placement and/or removal procedures 
performed by VA on June 14 and 26, 2000?  
Please comment on the significance, if any, 
of the VA treatment reports of record showing 
that the veteran has been treated for 
complaints of left shoulder pain since at 
least July 1998, and that X-rays from that 
time were interpreted to reveal degenerative 
joint disease of the glenoid capsule.  Please 
also comment on the significance, if any, of 
the VA treatment reports of record, dated in 
December 1998, March 1999, April 1999, May 
1999, and August 1999, reflecting that the 
veteran was thought to have seronegative 
arthropathy, capsulitis, bursitis, and/or 
degenerative joint disease of the left 
shoulder prior to June 2000.

d.  If it is at least as likely as not (i.e., 
if it is 50 percent or more probable) that 
the veteran developed additional disability 
of the left shoulder due to the procedures 
performed by VA on June 14 and 26, 2000, can 
the additional disability resulting from 
those procedures be attributed to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA?  Alternatively, 
it is at least as likely as not that the 
additional disability be attributed to an 
event that was not reasonably foreseeable 
(i.e., an event that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the procedures)?

The cardiologist should arrange for any 
testing he/she deems necessary, and may 
consult with other physicians, as needed.  A 
complete rationale for all opinions must be 
provided.

6.  Adjudicatory action should then be taken 
on the veteran's claims.  If any benefit 
sought is denied, he and his representative 
should be issued a supplemental statement of 
the case (SSOC).  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


